19-23185-rdd       Doc 211        Filed 11/27/19      Entered 11/27/19 15:24:56               Main Document
                                                     Pg 1 of 7


Christopher R. Donoho, III                                        William Hao
John D. Beck                                                      ALSTON & BIRD LLP
HOGAN LOVELLS US LLP                                              90 Park Avenue
390 Madison Avenue                                                New York, NY 10016
New York, New York 10017                                          Telephone: (212) 210-9400
Telephone: (212) 918-3000                                         Facsimile: (212) 210-9444
Facsimile: (212) 918-3100                                         Email: william.hao@alston.com
Email: chris.donoho@hoganlovells.com
       john.beck@hoganlovells.com                                 -and-

Attorneys for Laboratory Corporation of America                   William S. Sugden (admitted pro hac vice)
Holdings and Laboratory Corporation of America                    ALSTON & BIRD LLP
                                                                  One Atlantic Center
Jessica C.K. Boelter (admitted pro hac vice)                      1201 W. Peachtree St.
William E. Curtin                                                 Atlanta, Georgia 30309-3424
SIDLEY AUSTIN LLP                                                 Telephone 404-881-7000
787 Seventh Ave                                                   (F) 404-253-8235
New York, New York 10019                                          Email: will.sugden@alston.com
Telephone: (212) 839-5300
Facsimile: (212) 839-5599                                         Attorneys for Optum360, LLC
Email: jboelter@sidley.com
        wcurtin@sidley.com

Attorneys for Quest Diagnostics Incorporated


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re                                                           Chapter 11

    Retrieval-Masters Creditors Bureau, Inc.,1                      Case No. 19-23185 (RDD)

                       Debtor.


 SUPPLEMENTAL STATEMENT IN SUPPORT OF JOINT MOTION FOR AN ORDER,
 PURSUANT TO 11 U.S.C. §§ 105 AND 362, DIRECTING THE DEBTOR TO PRODUCE
                           CERTAIN DOCUMENTS




1
  The last four digits of the Debtor’s taxpayer identification number are 9495. The location of the Debtor’s service
address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523. The Debtor
also does business as American Medical Collection Agency.
19-23185-rdd          Doc 211        Filed 11/27/19       Entered 11/27/19 15:24:56        Main Document
                                                         Pg 2 of 7


           Laboratory Corporation of America Holdings and Laboratory Corporation of America,

Optum360, LLC and Quest Diagnostics Incorporated (collectively, the “Movants”), by and

through their undersigned counsel, respectfully submit this supplemental statement in support

(the “Statement”) of their joint motion (Dkt. No. 180; the “Motion”) for entry of an Order,

pursuant to sections 105(a) and 362(d)(1) of title 11 of the United States Code (the “Bankruptcy

Code”), directing Retrieval-Masters Creditors Bureau, Inc. d/b/a American Medical Collection

Agency (the “Debtor”) to produce to the Movants’ outside counsel the documents and

information contained in the Debtor Response2 to allow them to designate documents as

confidential in order to prevent a substantial risk of irreparable harm to the Movants that would

occur if such documents were publicly disclosed.                     In support of the Motion, the Movants

respectfully state as follows:

                                        PRELIMINARY STATEMENT

           1.       By the Motion, the Movants seek limited and focused relief consisting solely of

the production to the Movants’ outside counsel of a copy of the documents and information the

Debtor has agreed to produce to the Multi-State Group—for the purpose of allowing the Movants

to conduct an outside-attorneys-eyes-only confidentiality review. Since the November 14th

Hearing, the Debtor has disclosed to Movants the broad categories of documents that will

comprise the Debtor Response. The documents will include the Movants’ confidential, sensitive

information that they provided to the Debtor pursuant to contractual provisions that obligated the

Debtor to protect the confidentiality of the information. The confidential information at issue

could include information relating to trade secrets, competitive information, pricing details, and

customers and patients, the disclosure of which could cause irreparable harm to the Movants.



2
    All capitalized terms used but not defined herein are used as defined in the Motion.

                                                            2
19-23185-rdd    Doc 211     Filed 11/27/19    Entered 11/27/19 15:24:56      Main Document
                                             Pg 3 of 7


        2.     In the Motion, the Movants noted that the Bankruptcy Code provides several

alternate procedures under which such relief could be granted. As set forth below, and in

addition to the procedures set forth in the Motion, the Movants submit that it also would be

proper for the Court to grant the Movants the relief they seek under Rule 9018 (“Rule 9018”) of

the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”).

        3.     Accordingly, the Movants’ respectfully request that the Court grant Movant’s

request using the procedure that it deems most appropriate.

                                       JURISDICTION

        4.     This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and

1334. Consideration of this Motion is a core proceeding under 28 U.S.C. § 157(b)(2). Venue is

proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicate for the relief requested

herein is 11 U.S.C. §§ 105(a) and 362(d) and Bankruptcy Rules 2004 and 9018.

                            SUPPLEMENTAL BACKGROUND

        5.     On November 14, 2019, the Court held a hearing (the “November 14th

Hearing”) on the Agreement Motion and the Limited Objection thereto, at which the Debtor, the

Multi-State Group and the Movants appeared and were heard. By order dated November 21,

2019, the Court overruled the Limited Objection and granted the Agreement Motion (Dkt. No.

204).

        6.     At the November 14th Hearing, the Court discussed Rule 9018 as a potential

procedural mechanism for the relief sought in the Motion.




                                                3
19-23185-rdd     Doc 211      Filed 11/27/19    Entered 11/27/19 15:24:56       Main Document
                                               Pg 4 of 7


                                SUPPLEMENTAL ARGUMENT

         7.    Rule 9018 provides alternative authority to direct the production of the documents

in the Debtor Response to the Movants’ outside counsel. Rule 9018 provides that “[o]n motion

or on its own initiative, with or without notice, the court may make any order which justice

requires (1) to protect the estate or any entity in respect of a trade secret or other confidential

research, development, or commercial information. . .” Fed. R. Bankr. P. 9018. This Court has

“broad” power under Rule 9018. In re Global Crossing Ltd., 295 B.R. 720, 724 (S.D.N.Y.

2003).

         8.    Although Rule 9018 is normally utilized as a means to implement section 107 of

the Bankruptcy Code, courts have utilized Rule 9018 on a stand-alone basis because Rule 9018

does not require papers to be filed with the court. In In re Handy Andy Home Imp. Centers, Inc.,

an unsecured bank committee filed a Rule 2004 motion seeking production of certain documents

from and authority to conduct depositions of non-debtor companies. 199 B.R. 376 at 378 (Bankr.

N.D. Ill. 1996). After the motion was filed, parties entered into a confidentiality stipulation

governing the terms for production of certain confidential commercial documents and

information, then sought a protective order restricting access to documents and information that

any party marked as highly confidential. Id. The Court first held that although section 107(b)

provided authorization to enter protective orders, it was “inapplicable to this situation” because

“[s]ection 107 only applies to filed documents” and the discovery materials were not going to be

filed. Id. at 381. The Court went on to hold that Rule 9018(1), independent of section 107,

provided the court with the power to issue the protective order because it does not contain a

filing requirement and “[i]ts sole requirement is that the information for which protection is

sought falls into on [sic] of the required categories.” Id. at 382.



                                                  4
19-23185-rdd     Doc 211     Filed 11/27/19    Entered 11/27/19 15:24:56            Main Document
                                              Pg 5 of 7


       9.      Although some courts, including in this district, have held that Rule 9018 does not

provide a separate basis for relief, those cases all involved instances where parties were

attempting to use Rule 9018 to restrict access to papers that were filed with the court, which is

unquestionably the exclusive purview of section 107. See e.g., In re Williams, No. 15-71767,

2017 WL 6278764, at *1, *2 (Bankr. W.D. Va. Dec. 8, 2017) (motion to file confidential

exhibits under seal); In re Rivera, 524 B.R. 438, 441, 443 (Bankr. D.P.R. 2015) (motions to seal

complaints of filed advisory proceedings); In re Anthracite Capital, Inc., 492 B.R. 162, 168, 171

(Bankr. S.D.N.Y. 2013) (joint motion to seal documents filed in adversary proceedings); In re

Coy, 324 B.R. 393, 395, 401 (Bankr. M.D. Fla. 2005) (motion to mask individual’s social

security number on debtor’s chapter 7 petition); In re Gitto/Global Corp., 321 B.R. 367, 370,

373 (Bankr. D. Mass. 2005) (motion to seal or redact portions of chapter 11 examiner’s report).

Movants do not seek to restrict access to papers that were filed with this Court.

       10.     Instead, the Movants’ request is to establish procedures to protect the

confidentiality of documents that will not be filed with the Court, and is therefore an appropriate

use of Rule 9018. Handy Andy, 199 B.R. at 382 (holding that Rule 9018 does not contain a

filing requirement and requires only that the information sought to be protected falls into one of

the protected categories). The information sought to be protected here includes information

relating to trade secrets, competitive information, pricing details, and customers and patients, the

disclosure of which could cause irreparable harm to the Movants and falls squarely into the first

required category of Rule 9018. See Motion ¶¶ 1, 31; Fed. R. Bankr. P. 9018 (1) (authorizing the

issuance of any order, “to protect the estate or any entity in respect of a trade secret or other

confidential research, development, or commercial information . . . ”).




                                                 5
19-23185-rdd     Doc 211      Filed 11/27/19    Entered 11/27/19 15:24:56          Main Document
                                               Pg 6 of 7


                                  RESERVATION OF RIGHTS

       11.     The Movants reserve all of their rights, remedies, and defenses in this chapter 11

case, including, but not limited to, all of their rights with respect to discovery on any matters.

                                          CONCLUSION

       WHEREFORE, the Movants respectfully request that this Court grant the Motion and

enter an order (1) pursuant to sections 105(a) and 362(d)(1) of the Bankruptcy Code and Rules

2004 and 9018 of the Bankruptcy Rules, directing the Debtor to produce to the Movants’ outside

counsel the documents and information contained in the Debtor Response and (2) granting such

other and further relief as the Court deems just and proper.

Dated: November 27, 2019
New York, New York
                                               Respectfully submitted,


                                                /s/ John D. Beck
                                               Christopher R. Donoho, III
                                               John D. Beck
                                               HOGAN LOVELLS US LLP
                                               390 Madison Avenue
                                               New York, New York 10017
                                               Telephone: (212) 918-3000
                                               Facsimile: (212) 918-3100
                                               Email: chris.donoho@hoganlovells.com
                                                       john.beck@hoganlovells.com

                                               Attorneys for Laboratory Corporation of America
                                               Holdings and Laboratory Corporation of America

                                               /s/ William E. Curtin
                                               Jessica C.K. Boelter (admitted pro hac vice)
                                               William E. Curtin
                                               SIDLEY AUSTIN LLP
                                               787 Seventh Ave
                                               New York, New York 10019
                                               Telephone: (212) 839-5300
                                               Facsimile: (212) 839-5599
                                               Email: jboelter@sidley.com
                                                       wcurtin@sidley.com

                                                  6
19-23185-rdd   Doc 211   Filed 11/27/19    Entered 11/27/19 15:24:56       Main Document
                                          Pg 7 of 7



                                          Attorneys for Quest Diagnostics Incorporated

                                          /s/ William Hao
                                          William Hao
                                          ALSTON & BIRD LLP
                                          90 Park Avenue
                                          New York, NY 10016
                                          Tel: (212) 210-9400
                                          Email: william.hao@alston.com

                                          -and-

                                          William S. Sugden (admitted pro hac vice)
                                          One Atlantic Center
                                          1201 W. Peachtree St.
                                          Atlanta, Georgia 30309-3424
                                          (P) 404-881-7000
                                          (F) 404-253-8235
                                          Email: will.sugden@alston.com

                                          Attorneys for Optum360, LLC




                                            7
